¶33
Siddoway, C.J.
(concurring) — “[T]he individual’s right to the protection of his good name ‘reflects no more than our basic concept of the essential dignity and worth of every human being — a concept at the root of any decent system of ordered liberty.’ ” Gertz v. Robert Welch, Inc., 418 U.S. 323, 341, 94 S. Ct. 2997, 41 L. Ed. 2d 789 (1974) (quoting Rosenblatt v. Baer, 383 U.S. 75, 92, 86 S. Ct. 669, 15 L. Ed. 2d 597 (1966) (Stewart, J., concurring)).
¶34 Had James Ryan responded to Yvonne Johnson’s perceived wrongs against him by throwing a rock through her window or breaking her nose, she would have had a right to complete redress. Instead — if the allegations of her complaint are proved — he found a more brutally effective form of retribution: destroying her professional reputation.
¶35 Every defamation case presents an opportunity for us to reaffirm the importance of free speech to a democratic *582society. Here, a plaintiff claiming actual harm caused by culpable falsehood has had her complaint dismissed at the inception of her case. It is incumbent on us to consider the important interests she has at stake as well.
¶36 I agree with most of the majority opinion. I write separately to emphasize two matters that are important in construing the 2010 amendments to the anti-SLAPP statute.3
¶37 The first is that there is nothing in the statute or the legislature’s findings that evinces a legislative intent to make substantive changes to the law of defamation. When it comes to defamation claims, the legislature’s preamble to the 2010 legislation tells us that its intent was to enable defendants to extricate themselves at the earliest possible stage from a claim that is doomed from its inception, not to alter a plaintiff’s right to redress for defamatory falsehoods — a right that arguably enjoys protection under article I, section 5 of the Washington Constitution.
¶38 Second, and more particularly, construing “public concern” as broadly as California’s “public interest” standard will change our defamation law in a way that is inconsistent with the legislature’s intent to “[s] trike a balance between the rights of persons to file lawsuits and to trial by jury and the rights of persons to participate in matters of public concern.” Laws of 2010, ch. 118, § l(2)(a). It is critical, as the majority opinion holds, that we construe “public concern” as an intentional adoption of the longstanding standard for identifying speech entitled to heightened protection under the First Amendment to the United States Constitution. We should not look to cases construing California’s far broader “public interest” standard, which is untethered to any value of the speech that it protects.

*583
The constitutionalization of defamation law under the First Amendment already provides significant protections for speech

¶39 Over the last 50 years, protections for speech recognized under the First Amendment have restricted the states’ freedom to define and impose damages on defamatory speech, transforming defamation law in ways that have consistently favored defendants. Before New York Times Co. v. Sullivan, 376 U.S. 254, 267, 84 S. Ct. 710, 11 L. Ed. 2d 686 (1964), once a plaintiff alleged statements constituting “libel per se” that were of and concerning her, a defendant’s only defense was to prove that his statements were true. General damages would be presumed. In New York Times, the United States Supreme Court concluded that applying the common law in favor of a public official suing for defamation was akin to punishing seditious libel, in violation of the speaker’s First Amendment rights. It held that a public official could not recover damages for a defamatory falsehood relating to his official conduct “unless he proves that the statement was made with ‘actual malice’ — that is, with knowledge that it was false or with reckless disregard of whether it was false or not ” Id. at 279-80. It also required that actual malice be demonstrated with convincing clarity. Id. at 285-86.
¶40 In Garrison v. Louisiana, 379 U.S. 64, 74, 85 S. Ct. 209, 13 L. Ed. 2d 125 (1964), which the Supreme Court decided later in 1964, the Court held that even though truth was not a defense to criminal libel at common law (since a purpose of criminal libel was to avert the possibility that even a truthfully maligned victim would breach the peace), true statements could not constitutionally be the subject of either civil or criminal sanctions where “discussion of public affairs” was concerned.
¶41 In Curtis Publishing Co. v. Butts, 388 U.S. 130, 155, 87 S. Ct. 1975, 18 L. Ed. 2d 1094 (1967), the Supreme Court *584extended the actual malice standard to plaintiffs who were “public figures” under ordinary tort rules. It characterized public figures as “command [ing] sufficient continuing public interest and . . . sufficient access to the means of counterargument to be able ‘to expose through discussion the falsehood and fallacies’ of defamatory statements,” either based on the public figure’s “position alone” or by “purposeful activity amounting to a thrusting of [one’s] personality into the ‘vortex’ of an important public controversy.” Id. (quoting Whitney v. California, 274 U.S. 357, 377, 47 S. Ct. 641, 71 L. Ed. 1095 (1927) (Brandeis, J., dissenting)).
¶42 In Gertz, the Court retooled an earlier approach4 and held that the proper accommodation between the law of defamation and the freedoms protected by the First Amendment required differentiating between public officials and public figures on the one hand, and private individuals on the other. It held that the New York Times standard “defines the level of constitutional protection appropriate to the context of defamation of a public person.” Gertz, 418 U.S. at 342. But speaking of a private individual, the Court said:
He has relinquished no part of his interest in the protection of his own good name, and consequently he has a more compelling call on the courts for redress of injury inflicted by defamatory falsehood. Thus, private individuals are not only more vulnerable to injury than public officials and public figures; they are also more deserving of recovery.
Id. at 345. Gertz held that “so long as they do not impose liability without fault, the States may define for themselves the appropriate standard of liability for a publisher or broadcaster of defamatory falsehood injurious to a private *585individual.” Id. at 347. It also held that the plaintiff in Gertz — a public figure — could not recover presumed damages or recover punitive damages unless the publication was made with actual malice. Id. at 349-50.
¶43 In Cox Broadcasting Corp. v. Cohn, 420 U.S. 469, 491, 95 S. Ct. 1029, 43 L. Ed. 2d 328 (1975), the Supreme Court held that a state could not impose sanctions for the accurate publication of the name of a rape victim obtained from judicial records maintained in connection with a public prosecution, which themselves were open to public inspection.
¶44 In 1981, our own Supreme Court went beyond the United States Supreme Court, holding that for “policy reasons, rooted in the First Amendment,” an “early testing of plaintiff’s evidence by a convincing clarity burden” was appropriate in all defamation cases, as to all elements— even in cases involving private plaintiffs, if the offending publication addressed a matter of public concern. Mark v. Seattle Times, 96 Wn.2d 473, 487, 635 P.2d 1081 (1981). The viability of that holding is questionable in light of later cases. See Herron v. Tribune Publ’g Co., 108 Wn.2d 162, 170-71, 736 P.2d 249 (1987) (appearing to tie summary judgment standard to the standard of proof at trial); Haueter v. Cowles Publ’g Co., 61 Wn. App. 572, 582, 811 P.2d 231 (1991) (concluding that “[n]either the common law nor the First Amendment... requires proof of any element of a defamation action, other than actual malice, by evidence of convincing clarity”); Richmond v. Thompson, 130 Wn.2d 368, 385-86, 922 P.2d 1343 (1996) (rejecting the position that the First Amendment demands the application of a higher evidentiary standard at the summary judgment stage); Mohr v. Grant, 153 Wn.2d 812, 822 & nn.7-8, 108 P.3d 768 (2005) (stating that “[c]ase law is unclear as to whether a private plaintiff facing a defense motion for summary judgment must make a prima facie showing of all of the elements of defamation with convincing clarity or by a preponderance of the evidence,” and deferring clarifica*586tion “for another day” (footnote omitted)); Mohr, 153 Wn.2d at 833 (Chambers, J., dissenting) (citing Mark’s conclusion that a private plaintiff resisting a defense motion for summary judgment must establish a prima facie case by convincing clarity as “the concession defamation law makes to the First Amendment”).
¶45 Returning to United States Supreme Court precedent, in a 1984 defamation action brought by the Bose Corporation, the Court recognized a heightened standard for appellate review in favor of defamation defendants, holding that “in cases raising First Amendment issues . . . an appellate court has an obligation to ‘make an independent examination of the whole record’ in order to make sure that ‘the judgment does not constitute a forbidden intrusion on the field of free expression.’ ” Bose Corp. v. Consumers Union of U.S., Inc., 466 U.S. 485, 499, 104 S. Ct. 1949, 80 L. Ed. 2d 502 (1984) (quoting N.Y. Times, 376 U.S. at 284-86).
¶46 In Dun & Bradstreet, Inc. v. Greenmoss Builders, Inc., 472 U.S. 749, 751, 105 S. Ct. 2939, 86 L. Ed. 2d 593 (1985), a majority of justices reasoned that the plaintiff in Gertz had been limited in the damages he could recover because the speech at issue had involved a matter of public concern. It held that where a defendant’s speech concerned a private individuad and a matter of private concern, states could allow plaintiffs to recover presumed and punitive damages even absent a showing of actual malice. Id. at 761.
¶47 In Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 254, 106 S. Ct. 2505, 91 L. Ed. 2d 202 (1986), the Supreme Court held that when ruling on a summary judgment in any civil case in which the “clear and convincing” standard applies, the trial court must bear in mind “the actual quantum and quality of proof necessary to support liability.” Because Liberty Lobby was an action for defamation by a public figure, the actual malice standard applied. Accordingly, the Court held that to survive summary judgment, the evidence presented by the plaintiff must be “of [ ] sufficient caliber or quantity to allow a rational finder of fact to find actual *587malice by clear and convincing evidence.” Id. Liberty Lobby’s construction of Federal Rule of Civil Procedure 56 was applied to CR 56 by our state Supreme Court in Herron, 108 Wn.2d at 170.
¶48 In Philadelphia Newspapers, Inc. v. Hepps, 475 U.S. 767, 777, 106 S. Ct. 1558, 89 L. Ed. 2d 783 (1986), the Court held that the common law presumption that defamatory speech is false “cannot stand” even for a private party plaintiff, if he or she “seeks damages against a media defendant for speech of public concern.” “In other words, the Court fashioned ‘a constitutional requirement that the plaintiff bear the burden of showing falsity, as well as fault, before recovering damages.’ ” Milkovich v. Lorain Journal Co., 497 U.S. 1, 16, 110 S. Ct. 2695, 111 L. Ed. 2d 1 (1990) (quoting Hepps, 475 U.S. at 776).
¶49 In Milkovich, the Court held that a statement on matters of public concern “must be provable as false before there can be any liability under state defamation law,” meaning that “a statement of opinion relating to matters of public concern which does not contain a provably false factual connotation will receive full constitutional protection.” Id. at 19-20 (emphasis added).
¶50 All of these important limitations on defamation claims flow from our “profound national commitment,” reflected in the First Amendment, “to the principle that debate on public issues should be uninhibited, robust, and wide-open.” N.Y. Times, 376 U.S. at 270 (emphasis added). But in construing RCW 4.24.525 to carry out the legislature’s stated objective of striking a balance that recognizes “the rights of persons to file lawsuits and to trial by jury,”5 we must remember that the constitutionalization of defamation law under the First Amendment has already altered the common law balance, making it more difficult for defamed plaintiffs to obtain redress: it has in many cases shifted the burden of proving falsity to the plaintiff; it has *588eliminated liability for a defendant’s statements that do not have a provably false connotation; it has eliminated liability for true reports of matters reflected in judicial records of public prosecutions; it has required public officials and public figures to prove actual malice by clear and convincing evidence;6 for private figure plaintiffs, it has imposed the same burden of proof if they seek to recover presumed or punitive damages flowing from speech on a matter of public concern; and it has imposed heightened appellate review that focuses on the rights of defamation defendants.

The legislature’s statement of purpose evinces the intent to accelerate the dismissal of doomed claims, not to impose additional burdens on a plaintiff’s right to sue for defamation

¶51 The legislature’s 2010 amendment to the antiSLAPP statute cannot reasonably be read as intended to create an additional substantive hurdle for defamation plaintiffs. No concern is expressed in the preamble about existing elements or standards of proof. The purpose for the motion to strike procedure is explained as accelerating the dismissal of claims that are preordained to fail and sanctioning the plaintiffs who bring them.
¶52 The act’s preamble contains multiple textual indications that the legislature was not concerned about plaintiffs who had viable defamation claims under existing law. Its findings state that its concern is with lawsuits that are “brought primarily to chill the valid exercise of. . . constitutional rights” Laws of 2010, ch. 118, § l(l)(a) (emphasis added). They state that problematic lawsuits “are typically dismissed as groundless or unconstitutional” — the problem being that such cases are not dismissed early enough. Id. § l(l)(b). The findings state that the citizens about whom *589the legislature is concerned are those who would “fear . . . reprisal through abuse of the judicial process.” Id. § l(l)(d) (emphasis added). They state that the act’s purpose is to “[s] trike a balance” that recognizes “the rights of persons to file lawsuits and to trial by jury.” Id. § l(2)(a).
¶53 The only intended change to defamation law expressed by the 2010 legislation is to spare defendants from pointless expense and inconvenience by allowing stays of discovery, expedited dismissal, and expedited appeal. The legislature’s findings express concern that while groundless and unconstitutional claims are typically dismissed, it is “often not before the defendants are put to great expense, harassment, and interruption of their productive activities.” Id. § l(l)(b). The findings state that a purpose of the act was to “[establish an efficient, uniform, and comprehensive method for speedy adjudication of strategic lawsuits against public participation” and “[p]rovide for attorneys’ fees, costs, and additional relief where appropriate.” Id. § l(2)(b), (c).
¶54 It may be that for a defamation plaintiff (depending on our Supreme Court’s ultimate clarification of Mark), the clear and convincing evidence standard by which she must establish a probability of prevailing to survive a motion to strike will prove to be a new substantive standard. But nothing about the 2010 legislation suggests that this was intentional on the part of the legislators. It appears to have been the view of at least some who participated in drafting the law and urging its enactment that Washington defamation plaintiffs already face this burden at the summary judgment stage under Mark; in their view, the only change wrought by the 2010 legislation was to accelerate the burden to the outset of litigation. See Bruce E.H. Johnson & Sarah K. Duran, A View from the First Amendment Trenches: Washington State’s New Protections for Public Discourse and Democracy, 87 Wash. L. Rev. 495, 497, 524 (2012) (recounting the authors’ involvement with the legislation and observing that the requirement of clear and *590convincing proof of all elements of a plaintiff’s case “merely codifiefs] the common law of defamation from Mark v. Seattle Times”).
¶55 If our Supreme Court hereafter decides that the burden imposed on defamation plaintiffs at the summary judgment stage by Mark has no basis in the First Amendment and is contrary to summary judgment practice in other cases, then RCW 4.24.525 does impose a substantive standard for purposes of surviving the motion to strike that is higher as to some elements, and as to some plaintiffs, than is the standard of proof at trial.7
¶56 Overall, the 2010 changes do not reflect a legislative intent to alter Washington’s law of defamation. Most importantly, they do not reflect a legislative intent to adopt a meaning for “public concern” that is different from that term’s long-standing use to identify speech that is entitled to heightened protection under the First Amendment.
“Public concern” is a long-standing term identifying speech entitled to heightened protection under the First Amendment — and a strikingly different concept than “public interest” under California’s anti-SLAPP statute
¶57 The United States Supreme Court has “long recognized that not all speech is of equal First Amendment importance. It is speech on ‘matters of public concern’ that is ‘at the heart of the First Amendment’s protection.’ ” Dun & Bradstreet, 472 U.S. at 758-59 (footnote omitted) (internal quotation marks omitted) (quoting First Nat’l Bank of Bos. v. Bellotti, 435 U.S. 765, 776, 98 S. Ct. 1407, 55 L. Ed. 2d 707 (1978)).
¶58 The concept that some speech is entitled to heightened First Amendment protection has been recognized for *591at least 75 years. It was discussed in Thornhill v. Alabama, 310 U.S. 88, 60 S. Ct. 736, 84 L. Ed. 1093 (1940), in which the Court reviewed the conviction of a striking union member arrested while picketing a mill, pursuant to an Alabama statute that outlawed loitering or picketing a business. In reversing the union member’s conviction, the Court said,
The freedom of speech and of the press guaranteed by the Constitution embraces at the least the liberty to discuss publicly and truthfully all matters of public concern without previous restraint or fear of subsequent punishment. The exigencies of the colonial period and the efforts to secure freedom from oppressive administration developed a broadened conception of these liberties as adequate to supply the public need for information and education with respect to the significant issues of the times. . . . Freedom of discussion, if it would fulfill its historic function in this nation, must embrace all issues about which information is needed or appropriate to enable the members of society to cope with the exigencies of their period.
Id. at 101-02 (emphasis added) (footnote omitted).
¶59 Matters of public interest, public concern, and public affairs continued to be recognized as worthy of special protection in the United States Supreme Court’s First Amendment jurisprudence in the 1960s, even if the basis for imposing the actual malice standard in a defamation case was a plaintiff’s status as a public official or a public figure. E.g., Garrison, 379 U.S. at 74 (providing heightened protection for “discussion of public affairs”); Pickering v. Bd. of Educ., 391 U.S. 563, 573, 88 S. Ct. 1731, 20 L. Ed. 2d 811 (1968) (discussing the great “public interest in having free and unhindered debate on matters of public importance— the core value of the Free Speech Clause of the First Amendment”).
¶60 For several years in the early 1970s, a plurality of the United States Supreme Court even held that the fact that a publication dealt with an issue of “public concern” should be the basis for applying the First Amendment’s *592actual malice standard and the requirement of proof by convincing clarity. Rosenbloom v. Metromedia, Inc., 403 U.S. 29, 44-45, 91 S. Ct. 1811, 29 L. Ed. 2d 296 (1971) (plurality opinion), abrogated by Gertz, 418 U.S. at 343-44. While the Court’s 1974 decision in Gertz returned the defamation plaintiff’s status as a public official, public figure, or private figure to primary importance, the fact that a publication did or did not deal with an issue of public concern continued to be relevant in many cases to its protected status, including public employment cases that have further developed factors to be considered in determining whether a communication “fall[s] under the rubric of matters of‘public concern.’” Connick v. Myers, 461 U.S. 138, 148, 103 S. Ct. 1684, 75 L. Ed. 2d 708 (1983);8 accord Dun & Bradstreet, 472 U.S. at 756 (distinguishing Gertz as involving expression on a matter of “undoubted public concern”).
¶61 In explaining why “speech on ‘matters of public concern’ ... is ‘at the heart of the First Amendment’s protection,’ ” the Supreme Court in Dun & Bradstreet shed light on what it meant by speech on matters of public concern. 472 U.S. at 758-59 (internal quotation marks omitted) (quoting Bellotti, 435 U.S. at 776). It spoke of the First Amendment having been “ ‘fashioned to assure unfettered interchange of ideas for the bringing about of political and social changes desired by the people.’ ” Id. at 759 (internal quotation marks omitted) (quoting Connick, 461 U.S. at 145). It characterized such speech as “ ‘[s]peech concerning public affairs’ ” that is “ ‘more than self-expression; it is the essence of self-government.’ ” Id. (alteration in original) (internal quotation marks omitted) (quoting Connick, 461 U.S. at 145). In deciding whether the speech at issue involved a matter of public concern, the factors that it *593chose to apply were those identified in its 1983 decision in Connick, which it described as arising “[i]n a related context.” Id. at 761.
¶62 In Connick, the Court observed that the Constitution’s “special concern with threats to the right of citizens to participate in political affairs is no mystery.” 461 U.S. at 145. In addition to quoting Garrison’s characterization of speech concerning public affairs as “ ‘more than self-expression’ ” and “ ‘the essence of self-government,’ ” id. (quoting Garrison, 379 U.S. at 74-75), and Roth’s observation that the First Amendment “ ‘was fashioned to assure unfettered interchange of ideas for the bringing about of political and social changes,’ ” id. (quoting Roth v. United States, 354 U.S. 476, 484, 77 S. Ct. 1304, 1 L. Ed. 2d 1498 (1957)), it stated that the Court had “frequently reaffirmed that speech on public issues occupies the ‘highest rung of the hierarchy of First Amendment values,’ and is entitled to special protection.” Id. (internal quotation marks omitted) (quoting Nat’l Ass’n for Advancement of Colored People v. Claiborne Hardware Co., 458 U.S. 886, 913, 102 S. Ct. 3409, 73 L. Ed. 2d 1215 (1982)).
¶63 To be sure, neither the United States Supreme Court nor our own Supreme Court has slavishly used the term “public concern” in discussing speech entitled to heightened protection. Both have spoken of “public interest” and “public affairs” somewhat interchangeably. But the clearly predominant label that federal courts and our own have applied in identifying that speech whose character warrants special protection under the First Amendment is speech on issues or matters of “public concern.”
¶64 As the majority explains, our legislature’s notable substitution of the “public concern” for the California statute’s reference to “public interest” reflects an implicit rejection of the California term and the case law construing it. Majority at 574. Moreover, “ ‘[i]f the legislature uses a term well known to the common law, it is presumed that the legislature intended to mean what it was understood to mean at common law.’ ” Ralph v. Dep’t of Nat. Res., 182 *594Wn.2d 242, 248, 343 P.3d 342 (2014) (alteration in original) (quoting N.Y. Life Ins. Co. v. Jones, 86 Wn.2d 44, 47, 541 P.2d 989 (1975)). The legislature’s rejection of “public interest” in favor of “public concern” is a clear indication that the well-known First Amendment concept was intended. There is no need to resort to dictionary definitions.
¶65 The rubric “public concern” imparts a meaning very different from the meaning that California courts have ascribed to “public interest” as used in that state’s antiSLAPP statute.9 “Public interest” has been construed as untethered to any value of speech under the First Amendment. California courts have construed it to mean “any issue in which the public is interested.” Nygård, Inc. v. Uusi-Kerttula, 159 Cal. App. 4th 1027, 1042, 72 Cal. Rptr. 3d 210 (2008) (emphasis omitted). In describing the exceptionally broad construction of “public interest” by California courts, the Ninth Circuit Court of Appeals has observed that the California Supreme Court
has “explicitly rejected the assertion that the only activities qualifying for statutory protection are those which meet the lofty standard of pertaining to the heart of self-government.” [Navellier v. Sletten, 29 Cal. 4th 82, 52 P.3d 703, 710, 124 Cal. Rptr. 2d 530 (2002)] (internal quotation marks omitted). Thus, the activity of the defendant need not involve questions of civic concern; social or even low-brow topics may suffice.
Hilton v. Hallmark Cards, 599 F.3d 894, 905 (9th Cir. 2010). Washington commentators have agreed that California’s is “one of the broadest anti-SLAPP statutes in the United States.” Johnson & Duran, supra, at 523.
¶66 The decision in Tamkin v. CBS Broadcasting, Inc., 193 Cal. App. 4th 133, 122 Cal. Rptr. 3d 264 (2011) illustrates just how far removed from a First Amendment value-driven concept of “public concern” California’s non-*595First Amendment value-driven concept of “public interest” can be. In that case, a casting synopsis was prepared for two characters, “Scott Tamkin” and “Melinda Tamkin,” who would play parts in an upcoming episode of the television program CSI: Crime Scene Investigation. Scott and Melinda Tamkin were the names of a real-life married couple, both real estate agents. A writer for the CSI series met the Tamkins when she made an offer on a home that she later exercised her right to cancel.
¶67 The writer used the Tamkins’ names as placeholders in drafting a script for an episode of CSI about a troubled fictional married couple who were both real estate professionals. The writer intended to substitute other names in the final script. The casting synopses were inadvertently released using the names “Scott Tamkin” and “Melinda Tamkin” and described the characters in defamatory ways bearing no relation to the real Mr. and Mrs. Tamkin. When Mr. Tamkin discovered the synopses on the Internet, he and his wife brought suit.
¶68 An anti-SLAPP motion to strike the Tamkins’ complaint was granted and affirmed on appeal. The facts that the Tamkins were private figures, that they did nothing to cause their names to be included in a CSI script, and even that the script and casting synopses were admitted fiction, proved irrelevant to the appellate court’s “public interest” analysis. Instead, it was enough that there was public interest “in the creative process underlying the production of the film” and that the defendants “showed that there was a public interest in the writing, casting, and broadcasting of CSI episode 913.” Id. at 144. The public interest in CSI episode 913 was shown “by the posting of the casting synopses on various Web sites and the ratings for the episode.” Id. at 143. In California, then, not only debatable fantasy but admitted fantasy (and about private plaintiffs) is a matter of “public interest,” as long as it is interesting.
¶69 Such a broad meaning of “public concern” would introduce dissonance into RCW 4.24.525(2). Under the *596principle of noscitur a soccis, “ ‘the meaning of words may be indicated or controlled by those with which they are associated.’ ” State v. Jackson, 137 Wn.2d 712, 729, 976 P.2d 1229 (1999) (quoting Ball v. Stokely Foods, Inc., 37 Wn.2d 79, 87-88, 221 P.2d 832 (1950)); accord State v. Budik, 173 Wn.2d 727, 735, 272 P.3d 816 (2012) (construing six criminal means delineated by statute as having common qualities, rather than as including an outlier). RCW 4.24.525(2)’s first three examples of actions “involving public participation and petition” are all statements in, in connection with, or encouraging or enlisting participation in a governmental proceeding. RCW 4.24.525(2)(a)-(c). Its fourth and fifth examples are statements made in a public forum or otherwise in connection with an issue of public concern. RCW 4.24.525(2)(d)-(e). If “public concern” is understood to mean the type of speech given heightened protection in First Amendment jurisprudence, then all five examples of actions “involving public participation and petition” are communications relevant to self-government or political and social change. On the other hand, if “public concern” is construed as having the same meaning given “public interest” by California courts, then RCW 4.24.525 identifies three related examples of political participation and two unrelated examples (“anything interesting”) that would hardly be known by their associates.
¶70 Finally, the broad California construction would burden many plaintiffs’ ability to hold a defendant responsible for an abuse of the defendant’s right to speak freely, with no First Amendment justification for imposing that burden. This raises potential issues under article I, section 5 of the Washington Constitution.

The Washington Constitution provides that every speaker is responsible for an abuse of his right to freely speak, write, and publish

¶71 The Washington Constitution provides at article I, section 5 that “[e]very person may freely speak, write and *597publish on all subjects, being responsible for the abuse of that right? (Emphasis added.) In a dissenting opinion in Beauharnais v. Illinois, 343 U.S. 250, 292 & n.6, 72 S. Ct. 725, 96 L. Ed. 919 (1952), Justice Jackson, having surveyed state constitutions, identified more than 40 (including Washington’s) that, “while extending broad protections to speech and press, reserve a responsibility for their abuse and implicitly or explicitly recognize validity of criminal libel laws.” Constitutional protections of speech of this sort have been referred to as “liberty and responsibility” clauses. Ex Parte Tucci, 859 S.W.2d 1, 22-23 (Tex. 1993) (Phillips, J., concurring); Am. Bush v. City of South Salt Lake, 2006 UT 40, 140 P.3d 1235, 1241. “Historical evidence indicates that the phrase imposing responsibility for the ‘abuse’ of the right was inserted to preserve civil liability for defamation.” 1 Jennifer Friesen, State Constitutional Law: Litigating Individual Rights, Claims, and Defenses § 5.02[3][e] at 5-10 (4th ed. 2006); accord Wheeler v. Green, 286 Or. 99, 118, 593 P.2d 777 (1979) (holding that defamatory statements are recognized as an abuse of the right of free expression for which a person is to be held responsible under article I, section 8 of the Oregon Constitution); Turner v. KTRK Television, Inc., 38 S.W.3d 103, 117 (Tex. 2000) (holding that “the Texas Constitution expressly guarantees the right to bring reputational torts”); Telnikoff v. Matusevitch, 347 Md. 561, 614, 702 A.2d 230 (1997) (Chasanow, J., dissenting) (characterizing article 40 of the Maryland Declaration of Rights as containing “a safeguard against defamation” not found in the United States Constitution); Am. Bush, 140 P.3d at 1244 (characterizing it as “undoubtedly true” that the phrase “responsible for the abuse” in Utah’s liberty and responsibility clause was intended to preserve liability for defamation). But cf. Werner v. S. Cal. Associated Newspapers, 35 Cal. 2d 121, 124-25, 216 P.2d 825 (1950) (construing the abuse language as merely making clear that the right of free speech does not guarantee immunity from liability).
*598¶72 Of course, we avoid deciding constitutional questions where a case may be fairly resolved on other grounds. Cmty. Telecable of Seattle, Inc. v. City of Seattle, 164 Wn.2d 35, 41, 186 P.3d 1032 (2008). A narrow, First Amendment-based meaning of “public concern” is most likely to avoid a constitutional challenge under article I, section 5 of the Washington Constitution. Nevertheless, because I agree with the majority that there are ample nonconstitutional reasons why “public concern” should be understood to have its well-settled meaning, it is premature to analyze the meaning of the “responsible for the abuse” language in that section of our constitution.

 Strategic Lawsuit Against Public Participation, RCW 4.24.510.


 Gertz abrogated Rosenbloom v. Metromedia, Inc., 403 U.S. 29, 44-45, 91 S. Ct. 1811, 29 L. Ed. 2d 296 (1971), in which a plurality had concluded that “the time has come forthrightly to announce that the determinant whether the First Amendment applies to state libel actions is whether the utterance involved concerns an issue of public or general concern, albeit leaving the delineation of the reach of that term to future cases.” (Emphasis added.)


 Laws op 2010, ch. 118, § l(2)(a).


 The Supreme Court observed in Gertz that “[p]lainly many deserving plaintiffs, including some intentionally subjected to injury, will be unable to surmount the barrier of the New York Times test.” 418 U.S. at 342.


 Constitutional challenges to the discrepancy between the standard on which the trial court is required to strike a claim and the standard that would apply at trial were raised and rejected in a decision by Division One of our court, and are presently before our Supreme Court for review. Davis v. Cox, 180 Wn. App. 514, 546-48, 325 P.3d 255, review granted, 182 Wn.2d 1008 (2014). Constitutional challenges were not raised in this appeal.


 The content of the speech is generally the most important. Karl v. City of Mountlake Terrace, 678 F.3d 1062, 1069 (9th Cir. 2012). The relevance of motive is in understanding the context of a remark and is considered in relation to the content of the speech itself. Kokkinis v. Ivkovich, 185 F.3d 840, 848 (7th Cir. 1999).


 On this score, I disagree not only with the dissent but also with the view expressed in Alaska Structures, Inc. v. Hedlund, 180 Wn. App. 591, 599, 323 P.3d 1082 (2014) that there was “no discernible difference” in the terms “public interest” and “public concern.”